       Case 1:20-cv-01568-NONE-SAB Document 22 Filed 08/19/21 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   TOM JON RILURCASA,                              )   Case No.: 1:20-cv-01568-NONE-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER VACATING FINDINGS AND
13          v.                                           RECOMMENDATIONS ISSUED ON APRIL 14,
                                                     )   2021
14                                                   )
     STATE OF CALIFORNIA, et al.,
                                                     )   (ECF No. 16)
15                                                   )
                    Defendants.                      )
16                                                   )

17          Plaintiff Tom Jon Rilurcasa is proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          Plaintiff filed the instant action on November 6, 2020. On December 16, 2020, the Court

20   screened Plaintiff’s complaint, found no cognizable claims, and granted Plaintiff thirty days to file an

21   amended complaint. (ECF No. 8.) After Plaintiff failed to file an amended complaint, the Court

22   issued an order to show cause why the action should not be dismissed on January 25, 2021. (ECF No.

23   9.)

24          On February 10, 2021, Plaintiff filed a first amended complaint. (ECF No. 11.)

25          On February 16, 2021, the Court discharged the order to show cause. (ECF No. 12.)

26          On May 14, 2021, the Court issued Findings and Recommendations recommending that the
27   action be dismissed for failure to state a cognizable claim for relief. (ECF No. 16.)

28   ///

                                                         1
      Case 1:20-cv-01568-NONE-SAB Document 22 Filed 08/19/21 Page 2 of 2



1             On May 12, 2021, the Court granted Plaintiff’s request to extend the time to file objections to

2    the Findings and Recommendations. (ECF No. 18.)

3             On June 11, 2021, Plaintiff filed objections to the Findings and Recommendations and requests

4    leave to file a second amended complaint. Plaintiff contended that due to COVID-19, he was unable to

5    properly amend his complaint and adequately present his claims. Plaintiff requests leave to file a second

6    amended complaint to “be able to give the court many cognizable claims….” (ECF No. 19 at 2.)

7             On June 14, 2021, the Court granted Plaintiff leave to file a second amended complaint, and held

8    the Findings and Recommendations in abeyance . (ECF No. 20.)

9             On July 16, 2021, Plaintiff filed a second amended complaint. (ECF No. 21.) Inasmuch as

10   Plaintiff has now filed a second amended complaint, the Court will vacate the April 14, 2021 Findings

11   and Recommendations recommending which addressed Plaintiff’s first amended complaint.

12            Accordingly, it is HEREBY ORDERED that:

13            1.      The Findings and Recommendations issued on April 14, 2021 (ECF No. 16) are

14                    VACATED; and

15            2.      The Court will screen Plaintiff’s second amended complaint, filed on July 16, 2021 in

16                    due course.

17
18   IT IS SO ORDERED.

19   Dated:        August 19, 2021
20                                                      UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27
28

                                                         2
